Citation Nr: 1706754	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  16-42 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right elbow strain with right biceps tendonitis. 

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine. 

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran also perfected an appeal of entitlement to a 10 percent rating for right elbow strain with right biceps tendonitis prior to December 20, 2013.  A July 2016 rating decision granted a 10 percent rating effective October 20, 2004, the date of the original claim.  Accordingly, this issue is no longer in appellate status.  In any event, the Veteran has withdrawn all issues on appeal. 


FINDING OF FACT

A January 2017 written statement submitted on the Veteran's behalf by his representative and containing his name and claim number clearly expresses his wish to withdraw all issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A January 2017 written statement submitted on the Veteran's behalf by his representative and containing his name and claim number clearly expresses his wish to withdraw all issues on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of entitlement to higher initial ratings for right elbow strain with right biceps tendonitis, degenerative joint disease of the cervical spine, and radiculopathy of the bilateral upper extremities, as listed on the front page of this decision, are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to an initial rating in excess of 10 percent for right elbow strain with right biceps tendonitis is dismissed. 

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine is dismissed. 

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity is dismissed. 

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


